Citation Nr: 1227527	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-44 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in July 2010.  A statement of the case was issued in October 2010, and a substantive appeal was received in November 2010.  The Veteran requested a local Travel Board hearing, which was scheduled for May 2012; however, on the day of the hearing the Veteran cancelled due to illness and did not request that the hearing be rescheduled.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's low back disability is not causally related to service (to include any injury during service), nor was it manifest within the presumptive time period after service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by his service, nor may it be presumed to have been so incurred..  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a May 2008 letter.  Moreover, in the May 2008 letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the October 2009 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the May 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and post service private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA examination in August 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria

The issue before the Board involves a claim of entitlement to service connection for low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

III.  Factual Background

The Veteran appears to claim two back injuries, one in 1966 and another in 1968.

The Veteran's service treatment records do not document any 1966 injury, but they do show that he sought treatment for a back strain in December 1968.  At that time the Veteran reported pain in the thoracolumbar region, with tenderness and spasm present.  Treatment in the form of radiant heat and oral and topical pain relievers was prescribed.  There is no indication from the STRs that the Veteran was treated for any other complaints of back problems during active service.  On December 1969 separation examination, the Veteran checked the appropriate box to deny back trouble of any kind.  On examination, his spine was clinically evaluated as normal. 

Post service private treatment records show that in October 2004, the Veteran was seen by his primary care physician, Dr. G.S., and complained of recurrent low back pain.  He was diagnosed with sciatic nerve root pain and prescribed Flexeril, Celebrex, and Vicodin.  In January 2007, Dr. G.S. treated the Veteran for chronic low back pain and recommended that the Veteran schedule a physical.  In April 2007, the Veteran complained of low back pain at a routine physical performed by Dr. G.S.; however, on physical examination, his back was found to be normal.  

On August 2008 VA examination, the Veteran reported that he developed pain in his low back after falling in 1966 and again after heavy lifting in 1968.  The Veteran denied any further injury to his back.  He reported pain in the low back and into the hips and that it was an acute dull to sharp pain.  He reported that the pain was intermittent, occurring approximately once every two months precipitated by heavy lifting, bending, or prolonged walking.  He reported that the pain was mild to moderate in severity and that the pain eased with rest and medication.  On physical examination the Veteran was found to have normal flexion, extension, and rotation and normal muscle movement that could overcome normal resistance.  The examiner found that the Veteran's current low back condition was less likely than not related to his military service, and any injury therein.  The examiner opined that there was no clinical evidence of any significant effect of the reported in-service injury causing a current low back condition, beyond that of a normal progression of aging.  There was no formal diagnosis of a back disability made by the VA examiner.

IV.  Analysis

The evidence shows that the Veteran complained of and sought treatment for low back pain in service and that there are current complaints and treatment with some references to degenerative joint disease as well as sciatica.  The question remains whether any current low back disability is causally related to the low back pain reported in service.  The August 2008 VA examiner has offered an opinion that it is less likely as not that there is a nexus or link between the in-service low back pain and the current low back pain.  Review of the opinion shows that it was based on a review of the claims file, a review of the Veteran's history, consultation with an orthopedist, and examination of the Veteran.  The examiner based his opinion on the finding that there was no clinical evidence of any significant effect of the condition occurring in 1966 and 1968 causing a current low back condition beyond the normal progression of aging.  The opinion is clearly expressed, based on an informed review of the Veteran's medical history, and persuasive.  It is significant that there is no contrary medical opinion of record.  

Although there is no medical of a link or nexus between the inservice low back injuries and current low back disability, such a link may be established by a continuity of pertinent symptoms since service.  In this regard, the Board acknowledges the Veteran's allegations that he has suffered from low back pain continuously since service, and recognizes that he is competent to testify as to observable symptoms..  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  




However, to the extent that the Veteran claims to have suffered low back symptoms since the inservice injuries, the Board finds such assertion not credible in light of the overall evidence.  Assuming the Veteran did injure his low back in 1966 during training, it would appear that such injury was acute in light of the lack of any documented complaints between that injury and the documented 1968 injury.  Service treatment records do not show that the Veteran returned for any ongoing complaints.  The same is true with the 1968 injury.  Service treatment records do not document any ongoing low back complaints.  The Board finds that the fact that the Veteran never complained of continuing low back problems to service medical personnel when he had the opportunity to do so to be inconsistent with any current claim of continuing low back problems since the injuries.  It is even more significant that the Veteran expressly denied low back problems at the time of his discharge in December 1968.  It would be reasonable to expect that he would have reported such if he in fact was continuing to have back problems.  It is also significant that service medical personnel clinically evaluated his spine as normal at the time of discharge examination.  Further, the record fails to show any corroborating evidence of continuing low back complaints for over 30 years after discharge.  The Veteran's current assertions as to a continuity of low back symptoms since service is simply inconsistent with the overall evidence. 

In sum, the Board must conclude that the preponderance of the evidence is against a finding that the low back injuries during service resulted in any current chronic low back disability.  The evidence shows that the inservice injuries were acute in nature and resolved without leaving residual chronic low back disability.  The Veteran's current low back disability is not causally related to the inservice injuries.



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


